DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 8-9, filed April 26, 2022, with respect to Claims 1 and 18 have been fully considered and are persuasive.  The rejection of January 31, 2022 has been withdrawn. 
Allowable Subject Matter
Claims 1-6, 9, 11-20 and 26-27 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, Lin (US 2013/0200528), Ryu (US 2016/0351543), Lu (US 2019/0304862) Hotta (US Pat. No. 5,834,850), Lu (US 2019/0206824), Chen (US 2017/0032977), fail to disclose (by themselves or in combination) the following limitations in combination with the rest of the claim:	Regarding Claim 1 (from which claims 2-6, 9, and 11 depend), wherein a side surface of the molding layer comprises an upper portion that defines a recess above the top surface of the conductive post	Regarding Claim 12 (from which claims 13-17 and 27 depend), wherein the top surface of the conductive post is spaced apart from the top surface of the lower redistribution insulating layer by a first distance, and the top surface of the molding layer is spaced apart from the top surface of the lower redistribution insulating layer by a second distance that is greater than the first distance, and the top surface of the molding layer and the top surface of the lower semiconductor chip are coplanar.
Regarding Claim 18 (from which claims 19-20, and 26 depend), the top surface of the molding layer and the top surface of the lower semiconductor chip are coplanar, a side surface of the molding layer comprises an upper portion that defines a recess on the top surface of the conductive post.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Chen (US 2017/0032977) discloses (Fig. 21) a lower RDL (70-76) a lower chip 48, conductive posts 46, upper RDL 34/90, upper chip 304, encapsulant 52, where 52 is coplanar with 48.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227. The examiner can normally be reached Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.G.R/Examiner, Art Unit 2819                                                                                                                                                                                                        /STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819